Citation Nr: 1106840	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-46 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed 
as high blood pressure).

2.  Entitlement to gastroesophageal reflex disease (GERD) 
(claimed as acid reflux).

3.  Entitlement to service connection for basal cell carcinoma of 
the shoulders, chest, back and arms (claimed as skin cancer).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1969.  
The Veteran served in the Republic of Vietnam, and he was awarded 
a Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Veterans Law Judge in November 2010.  
A transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
suffered from hypertension during his active service or that his 
hypertension is related to his active service. 

2.  The evidence of record does not show that the Veteran 
suffered from GERD during his active service or that his GERD is 
related to his active service.

3.  The evidence of record does not show that the Veteran 
suffered from basal cell carcinoma during his active service or 
that this condition is related to his active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  

2.  The criteria for service connection for GERD have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

3.  The criteria for service connection for basal cell carcinoma 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Each of the Veteran's claims for service connection is evaluated 
separately below.

Hypertension

The Veteran seeks service connection for hypertension, a 
condition which he contends is causally related to his active 
service.  Finding no evidence that the Veteran suffered from this 
condition while in service or that this condition is causally 
related to his active service, however, the Board shall deny this 
claim.

First, the Board acknowledges that the Veteran currently suffers 
from hypertension.  In his November 2010 hearing, the Veteran 
stated that he was first diagnosed as suffering from hypertension 
in 2000, an assertion that is supported by an October 2000 
private record reflecting a diagnosis of hypertension.  A June 
2008 record from Tennessee Family Medicine again shows that the 
Veteran is diagnosed as suffering from hypertension, and VA 
treatment records from 2009 and 2010 show that the Veteran 
continues to take medication for this condition.  

There is, however, no evidence that the Veteran suffered from 
hypertension during his active service.  Pursuant to VA 
regulation, "the term hypertension means that the diastolic 
blood pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 
Note (1) (2010).  The Veteran's March 1967 enlistment examination 
recorded the Veteran's blood pressure as 128 systolic and 70 
diastolic, while his separation examination recorded the 
Veteran's blood pressure as 120 systolic and 70 diastolic.  These 
figures are below the threshold established by the VA regulation 
for hypertension.  There is also no evidence that the Veteran was 
treated for hypertension or high blood pressure during his active 
service.  Thus, the Board finds that the Veteran did not suffer 
from this condition during his active service.  

In making its decision, the Board may consider the length of the 
period following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  On his June 2008 
claim, the Veteran stated that his hypertension began in 1998; in 
his November 2010 hearing, the Veteran stated that he was first 
diagnosed as suffering from hypertension in 2000.  The fact that 
these dates are far removed from the Veteran's active service 
(almost 30 years) supports the Board's finding that the Veteran 
did not suffer from high blood pressure or hypertension during 
his active service.  

There is also no competent or credible evidence establishing a 
nexus between the Veteran's hypertension and his active service.  
Neither the Veteran's VA treatment records nor his private 
medical treatment records show that any medical expert has 
established or suggested a causal relationship between the 
Veteran's hypertension and his active service.  

In his November 2010 hearing, the Veteran expressed his belief 
that his condition could be related to his active service.  The 
Veteran, though, is not competent to comment on issues of medical 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (holding that lay evidence may be sufficient to 
establish a diagnosis of a condition, but not stating that lay 
evidence may be used to establish a medical etiology of a 
condition); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  While the Board will accept the Veteran's contentions 
as to his symptoms, because the Veteran is not competent to 
testify as to the etiology of his claimed disability, the Board 
will not consider his testimony for the purpose of establishing 
the causation of his hypertension.

The Board also notes that the Veteran is not entitled to service 
connection on a presumptive basis for his hypertension.  The 
Veteran's DD-214 reflects that he served in the Republic of 
Vietnam, and he offered testimony as to this service in his 
November 2010 hearing.  As such, he is presumed to have been 
exposed to herbicides during this service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Hypertension, however, is not a disability 
that is presumed to be related to herbicide exposure.  38 C.F.R. 
§ 3.309(e), Note 3 ("For purposes of this section, the term 
ischemic heart disease does not include hypertension.").  Also, 
though hypertension is listed among those diseases that may be 
presumptively service connected if they arise to a compensable 
degree within one year of service (see 38 C.F.R. § 3.307 and 
3.309(a)), the Veteran states that he was first diagnosed as 
suffering from hypertension in 2000, more than 30 years after his 
separation.  Accordingly, the Veteran is not entitled to service 
connection for this condition on any presumptive basis.

In summary, the Board finds that though the Veteran currently 
suffers from hypertension, there is no evidence that he suffered 
from this condition during his active service and that there is 
no medical evidence establishing a nexus between his current 
condition and his active service.  Accordingly, the Board 
concludes that service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

Gastroesophageal Reflux Disease

The Veteran also seeks service connection for his 
gastroesophageal reflux disease.  As this issue suffers from the 
same evidentiary defects as his claim for service connection for 
hypertension, the Board shall deny his claim.  

The Board acknowledges that the Veteran suffers from GERD.  In 
his November 2010 hearing, the Veteran stated that he has been 
suffering from this condition for 20 years.  Private medical 
records also reflect that the Veteran is currently diagnosed as 
suffering from GERD.  A June 2008 record from Tennessee Family 
Medicine, for instance, shows that the Veteran has been diagnosed 
as suffering from GERD and continues to be treated for this 
condition. 

There is, however, no indication that the Veteran suffered from 
this condition during his active service.  Though the Veteran's 
reports of medical history from 1967 and 1969 reflect that he 
claimed having "ear, nose, or throat trouble," it appears that 
the Veteran was referencing his having his tonsils removed and 
not complaining of suffering from GERD.  There is no record of 
the Veteran seeking treatment for or making complaints of 
suffering from GERD or acid reflux during his active service.  

As GERD is a condition that can be observed by a lay person, the 
Veteran would be competent to state when he began suffering from 
this condition.  See Jandreau, 492 F.3d at 1377 (stating that lay 
evidence can be sufficient to establish the diagnosis of a 
condition when a layperson is competent to identify the medical 
condition).  Here, however, the Veteran stated on his claim that 
he did not suffer from GERD until 1998, almost thirty years after 
his active service.  During his November 2010 hearing, the 
Veteran again did not state that he suffered from this condition 
during his active service or for many years thereafter.  This 
reinforces the Board's finding that the Veteran did not suffer 
from this condition during his active service, and it precludes a 
finding that service connection is warranted under a continuity 
of symptomatology framework. 

Further, there is no evidence whatsoever establishing a nexus 
between the Veteran's GERD and his active service.  None of the 
Veteran's medical providers have stated that there is a medical 
nexus between the Veteran's condition and his service.  In his 
November 2010 hearing, though the Veteran expressed his belief 
that his condition could be related to his active service, he did 
not state how or why this would be the case.  As above, however, 
the Veteran is not competent to offer testimony as to issues of 
medical causation, and his testimony will not be considered for 
this purpose.  Espiritu, 2 Vet. App. 494-95.  

The Board also notes that since GERD is not listed among the 
diseases subject to presumptive service connection based on 
herbicide exposure or as a chronic disease subject to the one 
year service connection presumption, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.309(a) and 
(e).

After reviewing the evidence, the Board finds that the Veteran 
did not suffer from GERD in service or for many years thereafter, 
and that there is no evidence that the Veteran's condition is 
causally related to his active service.  Accordingly, the Board 
concludes that the criteria for service connection for this 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.  

Basal Cell Carcinoma

The Veteran also seeks service connection for multiple basal cell 
carcinomas which he contends were caused by his active service.  
As with his other claims, however, there is no evidence that he 
suffered from skin cancer while in service, and there is no 
evidence that his skin cancer is causally related to his active 
service.  

Once again, the Board acknowledges that the Veteran has suffered 
from skin cancer during the appeals period.  Records from Saint 
Thomas Health Services from October 2003 through June 2006 
reflect that the Veteran had multiple basal cell carcinomas 
removed from his upper torso, neck, and arms.  A July 2009 VA 
treatment record shows that the Veteran had a lesion removed from 
his left shoulder.  

The Veteran's service treatment records do not, however, show 
that he suffered from basal cell carcinomas while in service.  
There is no indication that the Veteran complained of or received 
treatment for this condition while in service.  The Veteran's 
January 1969 separation examination does not show that he was 
then suffering from skin cancer, and his January 1969 report of 
medical history is similarly silent as to his suffering from this 
condition.  

On his June 2008 claim, the Veteran stated that his condition 
began in 1986.  The earliest medical evidence of the Veteran's 
suffering from basal cell carcinomas is an October 2003 record 
from Saint Thomas Health Services.  Both dates are too far 
removed from the Veteran's service to establish that he suffered 
from this condition in service.  See Maxson, 230 F.3d at 1133.

There is also no medical evidence establishing a nexus between 
his skin cancer and his active service.  Neither the Veteran's VA 
doctors nor his private medical providers have stated that such a 
causal link exists. 

In his November 2010 hearing, the Veteran made two contentions 
regarding the etiology of his skin cancer.  First, he stated that 
during his service in Vietnam, he frequently would be outside 
without a shirt on.  As a result of his not wearing a shirt, the 
Veteran stated that he often ended up covered in dust blown by 
helicopters and that he was unable to adequately wash this dust 
off himself.  The Veteran contended that since his skin cancer 
developed on areas of his skin that were exposed to this dust, 
there must be a link between this exposure and his current 
condition.  As a second contention, the Veteran stated that his 
not wearing a shirt during this period also left him vulnerable 
to sun exposure.  The Veteran posited that this sun exposure 
could also account for his skin cancer.

Though the Veteran is certainly competent and credible to report 
that he frequently did not wear a shirt during his service in 
Vietnam, he is not competent to advance a medical etiology for 
his basal cell carcinomas.  Jandreau, 492 F.3d at 1377; Espiritu, 
2 Vet. App. at 494-95.  There is no medical evidence supporting 
the Veteran's contentions that his skin cancer is related to his 
active service, and the Veteran's testimony holds no probative 
value in resolving this question.  

The Board also notes that basal cell carcinoma is not a 
disability that is presumptively related to herbicide exposure.  
See 38 C.F.R. § 3.309(e).  Accordingly, he is not entitled to 
service connection on a presumptive basis for his herbicide 
exposure in Vietnam.  

Based on the foregoing, the Board finds that the Veteran did not 
suffer from basal cell carcinomas in service or for many years 
thereafter, and that there is no competent medical evidence 
establishing a nexus between his current condition and his active 
service.  Accordingly, the Board concludes that service 
connection for this issue is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2008 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of the Veteran's private medical treatment.  

A VA compensation and pension examination is not required for any 
issue on appeal.  The Board may order an examination when the 
record shows that the Veteran has a current disability, indicates 
that this disability may be associated with the Veteran's active 
service, and does not contain sufficient evidence for the Board 
to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If 
the record indicates that there may be a nexus between the 
current disability and any service related incident, then the 
Board may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no 
competent or credible lay or medical evidence indicating that the 
Veteran's claimed conditions could be related to service.  Though 
the Veteran has sought to establish such a connection on his own, 
as explained above, he is not competent to do so.  Further, none 
of the medical evidence obtained regarding the Veteran's current 
conditions indicate that these conditions could be causally 
related to his active service.  Without such an indication, the 
Board may consider the medical records already in the file 
without requiring a VA examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for hypertension is denied.

Service connection for gastroesophageal reflex disease is denied.

Service connection for basal cell carcinoma is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


